DETAILED ACTION
This Office Action is in response to the After Final Consideration Pilot (AFCP) 2.0 filed on 9 February 2022.
Claims 1-7 and 9-12 are presented for examination.
Claims 1, 3-4, 7 and 9 are amended.
Claim 8 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Elchert on February 22, 2022.

The application has been amended as follows: 
1.  (Currently Amended) A transmission apparatus comprising:
a plurality of input circuits that includes a first input circuit;
N+1 switches (N is a natural number of 2 or larger); and
a plurality of output circuits that includes a first output circuit, wherein
, where M is a natural number of 2 or larger and N or smaller, 
the first output circuit is further configured to:
restore the data inputted to the first input circuit using M segments among the M+1 segments which are distributed and transmitted by the first input circuit to the N+1 switches and transferred by the N+1 switches, the M segments including the parity segment, and 
output the restored data, wherein
the first output circuit includes:
a receiving circuit that receives the M data segments and the parity segment distributed and transmitted to the N+1 switches by the first input circuit and transferred by the N+1 switches; and
a processor that restores the data inputted to the first input circuit and outputs the restored data, using at least any of the M data segments and the parity segment which are received by the receiving circuit.
[[.]]

2. (Original) The transmission apparatus according to claim 1, wherein 
a total bandwidth of data which may be processed by the N+1 switches is wider than a total bandwidth of data transmitted from the plurality of input circuits and narrower than twice of the total bandwidth of data transmitted from the plurality of input circuits.

3. (Currently Amended) The transmission apparatus according to claim 1, wherein
M=2m-1, where m is a natural number of 2 or larger, 
for every M pieces of partial data, the first input circuit distributes and transmits to the N+1 switches the M pieces of partial data each being assigned with a header including a sequence number, and the horizontal parities assigned with a header including a sequence number which is an exclusive OR of every sequence numbers assigned to the M pieces of partial data.

4. (Currently Amended) The transmission apparatus according to claim 3, wherein 
N+1=2(m+k), where k is a natural number of 0 or larger 

5. (Original) The transmission apparatus according to claim 1, wherein
for every M pieces of partial data, the first input circuit appends a forward error correction code to each of the headers assigned to the M pieces of partial data and the header assigned to the horizontal parities, and transmits the M pieces of partial data and the horizontal parities to which the forward error correction code is appended, and
the first output circuit performs error correction processing based on the forward error correction code for the headers assigned to the M pieces of partial data and the horizontal parities, and checks the normality of the headers each assigned to the M pieces of partial data and the horizontal parities after the error correction processing is performed.

6. (Original) The transmission apparatus according to claim 1, wherein
the partial data comprises
a padding inserted so that data length of the partial data is fixed; and
a header which indicates the data length of the partial data before the padding and the header are inserted.

7. (Currently Amended) The transmission apparatus according to claim 1, wherein
the first input circuit comprises:
a processor that divides data inputted to the first input circuit into the partial data in the predetermined length; and
a distribution circuit that distributes and transmits to the N+1 switches the M pieces of partial data and the horizontal parities calculated over the M pieces of partial data, for every continuous M pieces of partial data, where M is a natural number of 2 or larger and N or smaller 

8. (Canceled)



9. (Currently Amended) A transmission method executed by a transmission apparatus that includes a plurality of input circuits, N+1 switches, where N is a natural number of 2 or larger, 
using the N+1 switches, outputting from any of a plurality of output circuits each data inputted from a plurality of input circuits;
using a first input circuit included in the input circuits, dividing inputted data into partial data in a predetermined length and distributing and transmitting M+1 segments, where M is a natural number of 2 or larger and N or smaller, 
using a first output circuit included in the output circuits, restoring the data inputted to the first input circuit using M segments  among the M+1 segments which are distributed and transmitted by the first input circuit to the N+1 switches and transferred by the N+1 switches, the M segments including the parity segment, and outputting the restored data, wherein
the first output circuit includes:
a receiving circuit that receives the M data segments and the parity segment distributed and transmitted to the N+1 switches by the first input circuit and transferred by the N+1 switches; and
a processor that restores the data inputted to the first input circuit and outputs the restored data, using at least any of the M data segments and the parity segment which are received by the receiving circuit.

10. (Previously Presented) The transmission apparatus according to claim 1, wherein
the horizontal parities is obtained by calculating an exclusive OR (XOR) for each bit of M data segments.

11. (Previously Presented) The transmission apparatus according to claim 1, wherein
the first output circuit further configured to:
restore, when first data segment among the M+1 segments unsuccessfully receives, the first data segment based on segments excluding the first data segment from the M data segments and the parity segment, and 
restore the data inputted to the first input circuit based on the restored first segments and the segments.

12. (Previously Presented) The transmission apparatus according to claim 1, wherein
the first input circuit transfers the parity segment to a first switch of the N+1 switches where the M data segments is not transferred.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 9 February 2022, with respect to the 35 USC § 103 Rejection of Claims 1-7 and 9-12 have been fully considered and are persuasive.  The 35 USC § 103 Rejection of Claims 1-7 and 9-12 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugai et al (US 8,472,484 B2) discloses Signal Processing Circuit, Interface Unit, Frame Transmission Apparatus, and Segment Data Reading Method.  Specifically, see Figures 1 and 3A to 3F and column 1, lines 50-67 and column 6, lines 43-67
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469